UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7891


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR REED,

                Defendant - Appellant.



                               No. 15-6240


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR REED,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      J. Frederick Motz,
Senior District Judge. (5:11-cr-00353-M-1; 5:14-cv-00502-M)


Submitted:   August 21, 2015                 Decided:   September 3, 2015


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Trevor Reed, Appellant Pro Se.     Evan Rikhye, Assistant United
States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In these consolidated cases, Trevor Reed seeks to appeal

the   district      court’s      order    dismissing          his    second       28    U.S.C.

§ 2255     (2012)     motion     as     successive       (No.       14-7891)       and     the

district court’s         order    denying       Reed’s    Fed.       R.    Civ.    P.    60(b)

motion to set aside the order denying his first 28 U.S.C. § 2255

motion (No. 15-6240).            These orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)            (2012).             A         certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies         this      standard        by     demonstrating             that

reasonable     jurists        would      find     that    the        district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on   procedural         grounds,        the        prisoner        must

demonstrate      both     that    the    dispositive          procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Reed has not made the requisite showing.                      Accordingly, we deny a

certificate      of     appealability      and     dismiss          the    appeals.         We

                                            3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      4